Staples, J.,
dissenting.
I concur in the dissenting opinion of Mr. Chief Justice Hudgins. In addition to the reasons there advanced, I cannot agree with the views expressed in the majority opinion that the love and affection of this young mother for her six year old daughter will necessarily exceed that of the child’s paternal grandmother. Common experience frequently has shown the opposite to be true. The grandmother usually has fewer outside interests than a young woman and more often than not a grandchild confided to her care becomes the focus of her love and affection. ' I think the probabilities are that such will be true in this case. This young, pretty and attractive mother, living at Princeton with its thousands of University students seeking feminine companionship, can hardly be expected to refrain from an active social life. In the ordinary course of nature, she may be expected to aspire to another husband. I think it probable that activities of this land would greatly impair her ability or willingness to devote that constant attention and care to her daughter which the best interests of the child require.
Furthermore, a University town, with its throngs of young students, is not as suitable an environment for the upbringing of a young girl as the protected home which her grandparents are able and anxious to provide for her in Richmond.
I would affirm the decree of the chancellor.